Citation Nr: 1103227	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  06-09 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for a back disability, to include 
tilted pelvis with spina bifida and scoliosis of the lumbar and 
dorsal spine.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for a 3/4 inch shortening of the 
left leg due to a crush injury.

3.  Service connection for cervical spondylosis.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1966 to January 
1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In November 2010, the Board received material from the Veteran.  
This material consists of letters showing that records either are 
not available or were destroyed, as well as a duplicate copy of a 
service treatment record.  The Board finds, however, that the 
evidence is redundant of evidence previously of record and 
already considered by the RO.  The Board finds no prejudice will 
result by the failure to remand the issue on appeal back to the 
RO solely for consideration of this evidence.

The Board notes that there are two appeal streams that encompass 
the above issues.  The new and material evidence issues had their 
appeal perfected in March 2006.  Those issues came before the 
Board and were remanded in May 2010.  The service connection for 
cervical spondylosis issue was perfected in May 2008 and is now 
before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran submitted a statement in October 2009, along with 
internet printouts and a "buddy statement" from a fellow 
service member.  In addition, VA obtained records related to a 
disability determination from the Social Security Administration 
(SSA).  While these records were reviewed in a readjudication of 
the new and material evidence issues currently on appeal, they 
were not apparently reviewed in conjunction with the service 
connection issue on appeal.  The service connection for cervical 
spondylosis issue had not yet been certified to the Board when 
the above evidence was obtained by the agency of original 
jurisdiction (AOJ).  Further, this evidence indeed seems 
pertinent to the service connection issue.  As the issue had not 
yet been certified to the Board and the AOJ did not issue a 
supplemental statement of the case addressing this evidence, the 
AOJ should review and consider this evidence and issue a 
supplemental statement of the case (SSOC) regarding the issue of 
service connection for cervical spondylosis.  See 38 C.F.R. §§ 
19.29, 19.31, 20.1304(c) (2010).  The Board notes that the new 
and material evidence issues on appeal do not need to be returned 
for an SSOC; rather the Veteran has an outstanding request for a 
hearing before the Board on all issues, as discussed below.  

Under 38 C.F.R. § 20.703, the Veteran may request a hearing 
before the Board when submitting the substantive appeal (VA Form 
9) or any time thereafter, subject to the restrictions in 38 
C.F.R. § 20.1304.  See 38 C.F.R. § 20.703.  The Veteran submitted 
a request indicating his desire for a Board hearing at a local VA 
office on his VA Form 9 for the service connection for 
spondylosis issue received by the RO in May 2008.  However, in 
November 2010 he submitted a note to the Board asking to change 
it from a Travel Board hearing to a videoconference hearing.  The 
Board notes that this was in response to the SSOC for his new and 
material evidence issues.  Therefore, it appears that the Veteran 
wants a videoconference hearing addressing all three issues 
currently on appeal.  The Veteran has not yet been provided such 
a hearing.  Therefore, in order to ensure full compliance with 
due process requirements, the RO must schedule the requested 
hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 
20.700, 20.703.  

Accordingly, the case must be remanded to the RO to schedule a 
videoconference hearing as the Veteran requested.

Accordingly, the case is REMANDED for the following action:

1.  After undertaking any further development 
deemed warranted by the record, readjudicate 
the issue of service connection for cervical 
spondylosis (and only for cervical 
spondylosis) and issue a supplemental 
statement of the case that includes a review 
of all evidence submitted since the April 
2008 statement of the case, including 
evidence submitted to VA by the Veteran and 
the SSA records now located in the claims 
file.  Then afford the Veteran the requisite 
opportunity to respond before the claims 
folder is returned to the Board for further 
appellate action.  

2.  The Veteran should be contacted and 
scheduled for videoconference hearing before 
a Veterans Law for all issues on appeal.  
Notify him of the exact date, time, and place 
of the hearing.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


